                       Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 1 of 14


                         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
       1
       2                                               COLUMBIA
       3
       4       SAMUEL CARTER, a U.S. Citizen,               Case No. 1:21-cv-00422
               34044 Centerstone Circle
       5       Temecula, California 92592
       6
               and;
       7
               ADEBA NASIMI, a Citizen of Afghanistan,      COMPLAINT IN THE NATURE OF
       8       Kabul, Afghanistan                           MANDAMUS ARISING FROM
       9                                                    DEFENDANTS’ REFUSAL TO
                                                            ADJUDICATE PLAINTIFFS’
     10                v.                                   IMMIGRANT VISA APPLICATION
     11
               UNITED STATES DEPARTMENT
     12        OF HOMELAND SECURITY,
               Serve: Office of the General Counsel,
     13        Department of Homeland Security,
     14        Mail Stop 3650,
               Washington, D.C. 20528
     15
               UNITED STATES CITIZENSHIP
     16
               AND IMMIGRATION SERVICES,
     17        Serve: U.S. Citizenship & Immigration
               Services,
     18        425 I St NW, Room 6100,
     19        Washington, D.C. 20536

     20        UNITED STATES DEPARTMENT OF
               STATE,
     21        Serve: Executive Office, Office of the
     22        Legal Advisor,
               Suite 5.600
     23        600 19th St NW,
     24
               Washington, D.C. 20522

     25        EMBASSY OF THE UNITED
               STATES, KABUL, AFGHANISTAN,
     26        Serve: Executive Office, Office of the
     27        Legal Advisor,
               Suite 5.600
     28        600 19th St NW,
Law Offices of Washington, D.C. 20522
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO   1
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                       Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 2 of 14


       1
               ALEJANDRO MAYORKAS
       2       Secretary of the Department of Homeland
               Security,
       3       Serve: Office of the General Counsel,
       4       Department of Homeland Security,
               Mail Stop 3650
       5       Washington, D.C. 20528
       6
               TRACY RENAUD, Senior Official
       7       Performing the Duties of the Director,
               U.S. Citizenship and Immigration Services,
       8       Serve: U.S. Citizenship & Immigration
       9       Services,
               425 I St NW, Room 6100
     10        Washington, D.C. 20536
     11
               ANTONY J. BLINKEN
     12        United States Secretary of State,
               Serve: Executive Office, Office of the
     13        Legal Advisor,
     14        Suite 5.600
               600 19th St NW,
     15        Washington, D.C. 20522
     16
                       and;
     17
               ROSS WILSON
     18        Acting Ambassador/ Chargé d’Affaires of the
     19        United States at the U.S. Embassy,
               Kabul, Afghanistan,
     20        Serve: Executive Office, Office of the
               Legal Advisor,
     21        Suite 5.600
     22        600 19th St NW,
               Washington, D.C. 20522
     23
     24
     25
                       COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM

     26
                   DEFENDANTS’ REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT

     27
                                              VISA APPLICATION

     28
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO   2
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 3 of 14


                         COME NOW, Plaintiff SAMUEL CARTER and his fiancé, Plaintiff
       1
       2       ADEBA NASIMI, in order to respectfully request a hearing before this Court.
       3       Plaintiffs request that this Court issue a decision in Plaintiff ADEBA NASIMI’s
       4
               fiancé visa case, which has been pending for approximately 20 months.
       5
               Alternatively, Plaintiffs request that this Court issue a writ of mandamus requiring
       6
       7       Defendants to adjudicate Plaintiff ADEBA NASIMI’s fiance visa application.
       8
                                                         PARTIES
       9
     10            1. Plaintiff SAMUEL CARTER (“CARTER”) is a citizen of the United States, who
     11
                      has immigrated to the United States as a child and has been long time resident of
     12
                      this country.
     13
     14            2. Plaintiff ADEBA NASIMI (“NASIMI”) is a citizen of Afghanistan. She is the
     15               fiancé of CARTER. In 2019, CARTER travelled to Afghanistan to personally meet
     16
                      NASIMI, where they officially became engaged. Afghan law, culture and customs
     17
                      require that the engagement period last as short as possible and the respective
     18
     19               parties avoid any delay in entering marital union.
     20            3. The fiancé(e) visa, which is formally known as a K-1 visa, is a nonimmigrant visa
     21
                      that allows a foreign citizen to travel to America to marry his or her U.S.-citizen
     22
                      fiancé(e) and then apply for lawful-permanent-resident status. See U.S. Dep’t of
     23
     24               Homeland Sec., Visas for Fiancé(e)s of U.S. Citizens (March 23, 2018),

     25               https://bit.ly/35j9Jup (USCIS Fiancé(e) Visa Information). It is a subset of K visas,
     26
                      others of which are available to foreign-born spouses and to children of fiancé(e)s
     27
                      and spouses.
     28
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                    3
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 4 of 14


                   4. To obtain a K-1 visa, the U.S. citizen fiancé(e) must file a Form I-129F, commonly
       1
       2              known as a Petition for Alien Fiancé(e), with a domestic office of the United States
       3              Citizenship and Immigration Services. Id.; see also Dep’t of Homeland Sec.,
       4
                      Petition for Alien Fiancé(e) (July 23, 2020), https://bit.ly/3eJ57k5 (Form I-129F);
       5
                      U.S. Dep’t of State — Bureau of Consular Affairs, Nonimmigrant Visa for a
       6
       7              Fiancé(e) (K-1) (last visited Nov. 10, 2020), https://bit.ly/3n6Qmug (State Dep’t
       8              Fiancé(e) Visa Information). USCIS then reviews the form for completeness and
       9
                      requests additional documentation as needed. See USCIS Fiancé(e) Visa
     10
                      Information.
     11
     12            5. Once USCIS determines that the U.S. citizen has established the foreign-born

     13               fiancé(e)’s eligibility for the visa, it sends the application to the State Department’s
     14
                      National Visa Center for further processing. Id. After NVC receives an approved
     15
                      application from USCIS, it creates a case in the State Department’s electronic
     16
     17               application system. See U.S. Dep’t of State, Step 2: Begin National Visa Center

     18               (NVC) Processing (last visited Nov. 9, 2020), https://bit.ly/2JKANtW. It then
     19
                      forwards the case to the U.S. Embassy or Consulate where the foreign-born
     20
                      fiancé(e) will apply and interview for a K-1 visa (generally, where the foreign-born
     21
     22               fiancé(e) resides). Id.; see also State Dep’t Fiancé(e) Visa Information.

     23            6. The U.S. Embassy or Consulate, once in receipt of the case, schedules an interview
     24
                      with the foreign-born fiancé(e). See USCIS Fiancé(e) Visa Information. A State
     25
                      Department consular officer conducts that interview, reviews forms and
     26
     27               documentation that the couple has provided, and determines whether the fiancé(e)

     28               qualifies for the K-1 visa. Id. If the consular officer grants the visa, it is valid for
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                       4
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 5 of 14


                      up to six months, but it “does not guarantee admission to the United States.” Id.
       1
       2              Rather, “[a] CBP officer at the port of entry . . . make[s] the ultimate decision
       3              about whether to admit [the] fiancé(e).” Id. Following admission to the United
       4
                      States, the couple has 90 days to get married, and the newlywed, foreign-born
       5
                      spouse can then apply for a Permanent Resident Card (otherwise known as a Green
       6
       7              Card). Id.
       8           7. NASIMI is a fiancé visa applicant through her U.S. Citizen fiancé, CARTER.
       9
                   8. CARTER filed a petition for alien fiancé for NASIMI, with United States
     10
     11               Citizenship and Immigration Services (“USCIS”), which was received by USCIS

     12               on July 1, 2019.
     13
                   9. On October 25, 2019, USCIS approved the July 2019 petition and forwarded the
     14
                      approved petition to the National Visa Center (“NVC”), a division of the
     15
     16               Department of State (“DOS”), for additional processing.

     17            10. On January 31, 2021, NASIMI filed Form DS-160, Online Nonimmigrant Visa
     18
                      Application, K-Visa Class.
     19
                   11. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees.
     20
     21            12. NASIMI attended her embassy interview on February 4, 2020. The U.S.

     22               Embassy in Kabul, Afghanistan, which has conducted and completed
     23
                      NASIMI’s interview on February 4, 2020. The embassy did not request any
     24
                      additional information or documents from NASIMI and advised her that she
     25
     26               would be contacted once a final decision on her application was made.

     27               Plaintiffs’ visa application has remained in administrative processing
     28
                      thereafter. Defendants have refused to issue a fiancé visa to NASIMI.
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                5
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 6 of 14


       1
                   13. To date, Plaintiffs have contacted the embassy on multiple occasions to obtain
       2
                      an update on the status of the application, as early as March 16, 2020 and as
       3
       4              late as February 8, 2021.

       5           14. In response to each inquiry, the embassy’s response was as follows:
       6
       7                  “Our records indicate that this case is still undergoing necessary administrative

       8                 processing in order to verify the applicant's qualifications for the visa. We
       9
                         continue to work to streamline the visa process where possible, while ensuring that
     10
                         applicants are both qualified for a visa and do not pose a security risk to the United
     11
     12                  States. While we cannot predict when the processing of the visa will be

     13                  completed, please be assured that the Embassy and the Department of State are
     14
                         aware of your concerns and will do all we can to see that the processing of the
     15
                         case is concluded as soon as possible. Please note that this is an important part of
     16
     17                  the process that can be neither waived nor expedited. While the case is undergoing

     18                  administrative processing, applicants will not be contacted by the Consular
     19
                         Section. Please do not offer to submit unsolicited documents to our office as this
     20
                         will not have any effect in the current process. We appreciate your patience in this
     21
     22                  regard.

     23            15. Defendant Department of Homeland Security (“DHS”) is the agency of the
     24
                      United States that is responsible for implementing the petition for alien fiancé
     25
                      provisions of the law and assisting DOS with background and security checks.
     26
     27            13. Defendant United States Citizenship and Immigration Services (“USCIS”) is the
     28               component of DHS that is responsible for processing petitions on behalf of alien
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                      6
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 7 of 14


                      fiancé seeking to file fiancé visa applications.
       1
       2           14. Defendant Department of State (“DOS”) is the agency of the United States that is
       3              responsible for communicating with DHS and managing Defendant Embassy of
       4
                      the United States in Kabul, Afghanistan (“Kabul Embassy”). Defendant DOS is
       5
                      also responsible for implementing the fiancé visa provisions of the law.
       6
       7           15. Defendant Kabul Embassy is a component of the DOS that is responsible for
       8              processing fiancé visa applications and implementing the fiancé visa provisions of
       9
                      the law.
     10
                   16. Defendant Alejandro Mayorkas (“MAYORKAS”), Secretary of the Department of
     11
     12               Homeland Security, is the highest ranking official within DHS. MAYORKAS, by

     13               and through his agency for DHS, is responsible for implementation of the
     14
                      Immigration and Nationality Acts (“INA”) and for ensuring compliance with
     15
                      applicable federal laws, including the Administrative Procedures Act (“APA”).
     16
     17               Defendant MAYORKAS is sued in his official capacity as an agent of the

     18               government of the United States.
     19
                   13. Defendant Tracy Renaud (“RENAUD”), Senior Official Performing the Duties of
     20
                      the Director, U.S. Citizenship and Immigration Services, is the highest ranking
     21
     22               official within USCIS. Defendant RENAUD is responsible for the implementation

     23               of the INA and for ensuring compliance with all applicable federal laws, including
     24
                      the APA. Defendant RENAUD is sued in her official capacity as an agent of the
     25
                      government of the United States.
     26
     27            14. Defendant Antony J. Blinken (“BLINKEN”), Secretary of State, is the highest

     28               ranking official within DOS. Defendant BLINKEN is responsible for
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                 7
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                           Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 8 of 14


                         implementation of the INA for ensuring compliance with applicable federal laws,
       1
       2                 including the APA. Defendant BLINKEN is sued in his official capacity as an
       3                 agent of the government of the United States.
       4
                   15. Defendant Ross Wilson (“WILSON”) is the Acting Ambassador/Chargé
       5
                         d’Affaires of the Embassy of the United States in Kabul, Afghanistan. Defendant
       6
       7                 WILSON is being sued in his official capacity as an agent of the government of
       8                 the United States.
       9
                                                  JURISDICTION AND VENUE
     10
     11
                   16. This Court has federal question jurisdiction over this cause pursuant to 28 U.S.C. §
     12
     13                  1331, as it raises claims under the Constitution of the United States, the INA, 8

     14                  U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq., in conjunction with the
     15
                         Mandamus Act, 27 U.S.C. § 1361.
     16
                   17. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are
     17
     18                  agencies of the United States or officers or employees thereof acting in their official

     19                  capacity or under color of legal authority; (2) no real property is involved in this
     20
                         action; and (3) Defendants all maintain offices within this district.
     21
                   18. This Court is competent to adjudicate this case, notwithstanding the doctrine of
     22
     23                  consular non-reviewability, see United States ex rel. Knauff v. Shaughnessy, 338

     24                  U.S. 537 (1950), because Defendants have not made any decision in regard to
     25
                         Plaintiffs’ visa application.
     26
     27            ///

     28
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                         8
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 9 of 14


       1                                       FIRST CLAIM FOR RELIEF
       2                   (Agency Action Unlawfully Withheld and Unreasonably Delayed)

       3
                       For their first claim for relief against all Defendants, Plaintiffs allege and state
       4
                   the following:
       5
       6           19. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though
       7              fully set out herein.
       8
                   20. The APA requires that “[w]ith due regard for the convenience and necessity of the
       9
                      parties or their representatives and within a reasonable time, each agency shall
     10
     11               proceed to conclude a matter presented to it.” 5. U.S.C. § 555(b). Section 555(b)
     12               creates a non-discretionary duty to conclude agency matters. Litton Microwave
     13
                      Cooking Prods. v. NLRB, 949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty
     14
                      is a sufficient basis for mandamus relief.
     15
     16            21. The APA permits this Court to “compel agency action unlawfully withheld or

     17               unreasonably delayed.” 5 U.S.C. § 706(1).
     18
                   22. The DOS Consular Electronic Application Center claims that Plaintiffs’ visa
     19
                      application is currently undergoing “administrative processing.”
     20
     21            23. DOS regularly works with DHS when carrying out background and security
     22
                      investigations that are delayed by administrative processing.
     23
                   24. DHS has a policy, known as the “Controlled Application Review and Resolution
     24
     25               Program” (“CARRP”) that intentionally delays applications of individuals

     26               hailing from predominantly Muslim countries due to security concerns.
     27
                   25. Upon information and belief, Plaintiffs allege that Defendants are intentionally
     28
Law Offices of        delaying a response to DOS in relation to Plaintiffs’ visa application pursuant to
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO                    9
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 10 of 14


                      CARRP. Plaintiffs allege that this delay is because NASIMI is from Afghanistan,
       1
       2              which is predominantly Muslim. Plaintiffs further allege that the delay in
       3              processing is entirely unrelated to the question of whether NASIMI’s and
       4
                      CARTER’s engagement is bona-fide, which they have already proven.
       5
                   26. Upon information and belief, Plaintiffs allege that DOS is complicit in the delay in
       6
       7              processing Plaintiffs’ visa application.
       8           27. Since 2008, Defendants have used CARRP – an internal policy that has neither
       9
                      been approved by Congress nor subjected to public notice and comment – to
     10
                      investigate and adjudicate applications deemed to present potential “national
     11
     12               security concerns.” CARRP prohibits USCIS field officers from approving an

     13               application with a potential “national security concern,” instead directing
     14
                      officers to deny the application or delay adjudication – often indefinitely – in
     15
                      violation of the INA.
     16
     17            28. CARRP’s definition of “national security concern” is far more expansive than the

     18               security-related ineligibility criteria for immigration applications set forth by
     19
                      Congress in the INA. Rather, CARRP identifies “national security concerns” based
     20
                      on deeply flawed and expansive government watchlists, and other vague and
     21
     22               overbroad criteria that bear minimal relation to the statutorily security-related

     23               ineligibility criteria. In accordance with CARRP, law-abiding individuals, such as
     24
                      NASIMI, are labeled as “national security concerns,” despite the fact that they pose
     25
                      no security threat and the sole grounds for delay are innocuous activity, associations,
     26
     27               and characteristics, such as national origin.

     28            29. While the precise number of individuals subjected to CARRP is unknown,
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO 10
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 11 of 14


                      USCIS data shows that between 2008 and 2012, over 19,000 individuals from 21
       1
       2              Muslim-majority countries or regions were subjected to CARRP.
       3           30. Plaintiffs allege that NASIMI’s application has been in administrative
       4
                      processing beyond a reasonable period for completing such processing of her
       5
                      visa application.
       6
       7           31. The failure to complete administrative processing in NASIMI’s fiancé visa
       8              application is attributable to the refusal of Defendants to adhere to their legal duty
       9
                      to avoid unreasonable delays under the INA and applicable rules and regulations.
     10
                   32. There are no alternative forms of relief available to Plaintiffs. Plaintiffs have
     11
     12               exhausted all administrative remedies available to them in pursuit of a timely

     13               resolution in this matter, including repeatedly requesting processing of their case
     14
                      with USCIS, DOS, and the NVC and receiving boiler plate responses each time.
     15
     16                                        SECOND CLAIM FOR RELIEF
     17                                    (Violation or Right to Due Process of Law)

     18
                           For their second claim for relief against all Defendants, Plaintiffs allege and
     19
                    state the following:
     20
     21            33. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as though

     22               fully set out herein.
     23
                   34. The right to fundamental fairness in administrative adjudication is protected by the
     24
                      Due Process Clause of the Fifth Amendment to the United States Constitution.
     25
     26               Plaintiffs may seek redress in this Court for Defendants’ cumulative failure to

     27               provide a reasonable and just framework of adjudication in accordance with
     28
Law Offices of
                      applicable law.
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO 11
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                          Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 12 of 14


                   35. The combined delay and failure to act by Defendants is a violation of Plaintiffs’ due
       1
       2                 process rights.
       3           36. The combined delay and failure to act by Defendants has irrevocably harmed
       4
                         Plaintiffs. First, the refusal of Defendants to issue NASIMI her visa has caused a loss
       5
                         of consortium between her fiancé and husband-to-be. Second, despite being engaged
       6
       7                 and planning to be married to CARTER, NASIMI is forced to reside in the home of
       8                 her parents with her own family and as a result, is experiencing heightened
       9
                         psychological trauma because she is perceived by her family and other relatives as
     10
                         bringing shame to them by contravening Afghan and religious custom as an engaged
     11
     12                  woman who is unacceptably prolonging her engagement and delaying here marriage

     13                  to her fiancé, and nor is she residing with his family. Third, , NASIMI constantly
     14
                         fears for her life. She lives in a suppressed society with very limited protection for
     15
                         women and women’s rights, and under a very vulnerable government under constant
     16
     17                  and growing threat and attacks by the Taliban and other opposition groups. As such,

     18                  she remains under constant fear that she will be harmed by religious fundamentalists
     19
                         for engaging with an American. Plaintiffs have been irrevocably harmed in other
     20
                         ways, as well.
     21
     22            ///

     23            ///
     24
                   ///
     25
                   ///
     26
     27            ///

     28
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO 12
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                       Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 13 of 14


                                                 REQUEST FOR RELIEF
       1
       2                         WHEREFORE, Plaintiffs NASIMI and CARTER request the
       3
                       following relief:
       4
                   1. That this Court assume jurisdiction over this action;
       5
       6           2. Enter a judgment declaring that (a) CARRP violates the INA and its implementing

       7              regulations; Article 1, Section 8, Clause 4 of the United State Constitution; the Fifth
       8
                      Amendment to the United States Constitution; and the APA; and (b) Defendants
       9
                      violated the APA by adopting CARRP without promulgating a rule and following the
     10
     11               process for notice and comment by the public;

     12        3. Enjoin Defendants, their subordinates, agents, employees, and all others acting in
     13
                     concert with them from applying CARRP to the processing and adjudication of
     14
                     Plaintiffs’ immigration benefit applications;
     15
     16        4. Order Defendants to rescind CARRP because they failed to follow the process for

     17              notice and comment by the public;
     18
                   5. That this Court issue a writ of mandamus compelling Defendants to promptly
     19
                      complete all administrative processing within sixty days;
     20
     21            6. That this Court take jurisdiction of this matter and adjudicate NASIMI’s fiancé visa

     22               pursuant to this Court’s declaratory judgment authority;
     23
                   7. That this Court issue a writ of mandamus compelling Defendants to issue K-1 fiancé
     24
                      visa to NASIMI;
     25
     26            8. That this Court issue a writ of mandamus compelling Defendants to explain to

     27               Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action they
     28
                      may take to accelerate processing of the visa application;
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO 13
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
                        Case 1:21-cv-00422-RCL Document 1 Filed 02/17/21 Page 14 of 14


                   9. Attorney’s fees, legal interests, and costs expended in relation to this matter pursuant
       1
       2              to the Equal Access to Justice Act, 28 U.S.C. § 2412.
       3           10. Such other and further relief as this Court may deem just and proper.
       4
               Dated: February 17, 2021                      Respectfully submitted,
       5
                                                             s/ Bashir Ghazialam
       6                                                     Bashir Ghazialam, Esq., CASBN 212724
       7
                                                             LAW OFFICES OF BASHIR GHAZIALAM
                                                             P.O. Box 928167
       8                                                     San Diego, California 92192
                                                             Phone (619) 795-3370
       9                                                     Facsimile (866) 685-4543
                                                             Email bg@lobg.net
     10
     11                                                      Attorney for Plaintiffs
     12
     13
     14
     15
     16
     17
     18
     19

     20
     21
     22
     23
     24
     25
     26
     27
     28
Law Offices of
Bashir Ghazialam
                   COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL TO 14
                               ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION
